DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                
Claims 1-10 are present for examination.                          

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                        

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                             

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                               

Claim Objections
Claim 1 is objected to because of the following informalities:  “display on a display device” on line 12 appears in error.  Is “displayed on a display device” a proper language?  Appropriate correction is required.                                     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.                   

Claims 1, 6 are rejected under 35 U.S.C. 102(a)(2)(1) as being anticipated by Mikayama et al (US 2019/0101752), hereafter as Mikayama.                               
The applied reference has a common assignee and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.                                      
RE claims 1 and 6, Mikayama discloses that a display system (see figure 1 and sections [0020], [0028]; i.e., display system 1) comprising: a display device that is mountable in a vehicle (see figure 2 and sections [0028], [0029]; i.e., display device 4 mountable in vehicle 100); and a luminance adjustment system that adjusts the luminance of an image display on the display device (see figure 1 and sections [0020], 0024], [0030]; i.e., the luminance adjustment system 5), wherein the luminance adjustment system (see figure 1 and sections [0020], [0024], [0028]; i.e., luminance adjustment system 5) includes:  a first filter that transmits a portion of incident light that has a first dominant wavelength (see sections [0024], [0026], [0031], [0035], [0036], [0052] and figure 4; i.e., the gradual change mode reads on first filter, during the gradual change mode, a portion of light having first dominant wavelength before the “sign” being transmitted through panel 21 and incident on first mirror 31 and second mirror 32); a second filter that transmits a portion of the incident light that has a second dominant wavelength different from the first dominant wavelength (see figure 1 and sections [0024], [0026], [0031], [0035], [0036], [0055], [0056], [0062]; i.e., the abrupt change mode reads on the second filter, during the abrupt change mode, a portion of the light having second dominant wavelength different from the first dominant wavelength, after the “sign”, being transmitted through panel 21 and incident on first mirror 31 and second mirror 32, wherein the “sign” referring to an amount of change in illuminance or a rate of change in illuminance exceed a threshold); an illuminance detector that detects a first illuminance of light transmitted through the first filter and a second illuminance of light transmitted through the second filter (see figure 1 and sections [0026], [0027], [0031], [0041], [0042], [0043]; i.e., the illuminance sensor 56 is the illuminance detector that detecting the illuminance of light transmitted during the gradual change mode and the abrupt change mode); and a controller that adjusts the illuminance of an image display on a display device according to the first illuminance and the second illuminance detected by the illuminance detector (see figure 1 and sections [0020], [0024], [0025], [0026], [0044]; i.e., the controller 50 changing the illuminance of an image displayed on display device 4 according to the first illuminance and the second illuminance detected by the illuminance sensor 56 of the detector 55).                                           

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-10 are rejected under 35 U.S.C. 103 as being obvious over Mikayama et al (US 2019/0101752), hereafter as Mikayama, in view of Kuramoto (US 2022/0211259).
The applied reference has a common assignee and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).                   
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.                         
RE claims 2 and 7, Mikayama discloses the invention substantially as claimed.                        
However, Mikayama does not specifically discloses that the first dominant wavelength is closer to the wavelength of a green color compared to the second dominant wavelength, and the second dominant wavelength is closer to the wavelength of a blue color compared to the first dominant wavelength.                                       
From the same field of endeavor, Kuramotor teaches that a Bn-filter 209a to transmit narrow-band blue light, which has a specific wavelength, and G-filter 209c to transmit green lights, which also has a specific wavelength (see section [0140]).  The motivation is to prevent the brightness of a light or a specific color red light to be observed (see section [0116]).                            
Mikayama and Kuramotor are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Mikayama by including the teachings from Kuramotor in order to prevent the brightness of a light or a specific color red light to be observed.                                  
RE claims 3 and 8, Mikayama in view of Kuramotor disclose the invention substantially as claimed.                          
However, Mikayama in view of Kuramotor do not specifically disclose that the first dominant wavelength is 550 to 560 nm; and the second dominant wavelength is 360 to 400nm.                           
The use of mathematical formula or ranges (i.e., the first dominant wavelength is 550 to 560 nm; and the second dominant wavelength is 360 to 400nm) are akin to optimizing the values of a result effective variable.  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                             
RE claims 4, 5, 9 and 10, Mikayama in view of Kuramotor disclose the invention substantially as claimed.                          
However, Mikayama in view of Kuramotor do not specifically disclose that wherein the controller reduces the luminance as the difference between the first illuminance and the second illuminance increase.                        
From the same field of endeavor, Kuramotor teaches that by detecting chemical fluorescence from an object observed and evaluating the amount of the chemical fluorescence against a certain threshold, the emission ratio of light (or read light) can be reduced or adjusted according to the change of the amount of the chemical fluorescence (see section [0116]).  The motivation is to prevent the brightness of a light or a specific color red light to be observed (see section [0116]).                      
Mikayama and Kuramotor are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Mikayama by including the teachings from Kuramotor in order to prevent the brightness of a light or a specific color red light to be observed.                                   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Guttag et al (US 2016/0025973):             
teach that a portable heads-up display device for deployment on the dashboard of a vehicle.                 
Kawasaki (US 2015/0123878): 
teach that a display device for a vehicle, including a projection for projecting images, and a cover portion that is driven to be changed between multiple states, such as that first image light can be projected to front window shield or second image light can be projected to the cover portion.                              
Tokuda (US 2021/0043164):    
teaches that a display control device configured to control luminance of an image to be displayed on a display unit of a vehicle, wherein the luminance can be shifted between a first mode and a second mode.                           
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
August 19, 2022